Citation Nr: 9914022	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-34 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


INTRODUCTION

The veteran had active service from December 1966 to 
September 1970 and from November 1970 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, determining that a timely notice of 
disagreement with the effective date assigned by the July 
1992 rating decision granting the veteran's claim for service 
connection for PTSD was not received.

In September 1997, the Board issued a decision finding that 
the veteran had not filed a timely notice of disagreement 
with respect to the effective date assigned by the July 1992 
rating decision.  By order dated June 1998, the United States 
Court of Appeals for Veterans Claims (Court) granted 
appellee's motion, vacating and remanding the Board decision.  
A copy of the appellee's motion and a copy of the Court order 
had been included in the veteran's claims file.  


REMAND

The Board must follow the mandate in an order of consent 
remanding a case.  Harris v. Brown, 7 Vet. App. 547, 548 
(1995).  The remand reflects the finding that the veteran 
filed a claim for entitlement to an earlier effective date 
for service connection for PTSD at the time he submitted his 
September 1993 VA Form 9 and the RO entered an adverse 
decision on that issue for the first time in its November 
1993 rating decision.  The remand found that the veteran was 
not provided any written notification of the RO's November 
1993 decision to deny an earlier effective date and, 
therefore, his September 1993 claim for an earlier effective 
date for service connection for PTSD remains pending.  The 
remand directed that the Board's September 1997 decision be 
vacated and remanded for the Board to refer the claim to the 
RO for issuance of the required notification letter informing 
the veteran of the denial of his pending claim. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should provide the veteran 
with written notification, with appellate 
rights, of the November 1993 denial of an 
earlier effective date for the grant of 
service connection for PTSD.

2.  If a notice of disagreement is 
received with respect to the November 
1993 denial a statement of the case 
should be issued to the veteran and his 
representative and all appropriate 
appellate procedures followed thereafter.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




